DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges cancelled claims 3-5, 7, 9, 12-13, 15-16, 18, 27-28, 31-34, 36-52 and 54-162.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8, 10, 14, 17, 19, 22, 24-26, 29-30 and 53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tierney et al., U.S. Pre Grant Publication 2019/0048500.

	Regarding claims 1-2, 22, 24-26, Tierney discloses a composite material comprising a high volume fraction e.g. 63% of highly-aligned discontinuous fiber composites [0141].  Paragraph 0012 discloses dispersing discontinuous fibers within a porous carrier substrate [within the composite].  Paragraph 0139 discloses discontinuous fiber composites having a fiber 

	Regarding claim 6, paragraph 0118 discloses that the carrier substrate can be a polymer film or a polymer matrix veil.  Paragraph 0118 discloses that polyetherimide (PEI) [thermoplastic] can be well suited for use as a carrier substrate.


	Regarding claim 8, paragraph 0118 discloses that polyetherimide (PEI) can be well suited for use as a carrier substrate.

	Regarding claim 10, paragraph 0018 discloses carbon fibers.

	Regarding claim 14, paragraph 0018 discloses natural fibers.

	Regarding claim 17, paragraphs 0050-0051 disclose that the aligned discontinuous fibers can be coated.

	Regarding claim 19, paragraph 0050-0051 disclose that the aligned discontinuous fibers can be coated.  Examiner is corresponding the coating as a sizing.  Applicant’s claim is not specific to the coating or the sizing.  

	Regarding claim 29, paragraph 0119 discloses that the composite material is wound into as roll.

	Regarding claim 30, paragraph 0119 discloses a covering material over the carrier substrate and the fibers deposited thereon.

	Regarding claim 53, paragraph 0036 discloses that the aligned discontinuous fiber surface is coated with a thermoset. Tierney discloses a composite material comprising a high volume fraction e.g. 63% of highly-aligned discontinuous fiber composites [0141].  Paragraph 0012 discloses dispersing discontinuous fibers within a porous carrier substrate.  Paragraph 0139 discloses discontinuous fiber composites having a fiber volume fractions greater than 50%.  Reference claim 38 discloses an aligned discontinuous fiber mat disposed on a substrate.


Claim(s) 1, 2, 10, 17, 19, 21-23 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurijala et al., WO 2018/175134.

	Regarding claims 1-2, 22, 26,  Gurijala discloses a composite comprising a substrate and a plurality of discontinuous agents contained within at least a portion of the substrate [page 2, lines 25-27]. Page 3, lines 4-5 disclose that the discontinuous agents are present within the substrate in the amount of at least 20 vol%.  Page 4, lines 5-6 that the discontinuous agents are fibers.  Page 5, line 5 discloses that the discontinuous agents are substantially aligned with the substrate.

	Regarding claim 10, page 4, line 20 discloses discontinuous carbon fibers.
	Regarding claims 17 and 19, page 4, line 29 discloses that the discontinuous carbon fibers can be surface coated.  Applicant’s claims do not provide any specificity to the coating or the sizing.

	Regarding claim 21, page 4, lines 27-30 discloses that the discontinuous carbon fibers can be surface-coated with magnetic nanoparticles making them more responsive to magnetic fields wherein the particles are diamagnetic.  It is disclosed on page 5, lines 15-17 that the applied magnetic field exhibits a response of 10 T.

	Regarding claim 23, page 3, lines 3-4 discloses that at least some of the plurality of discontinuous agents have a plurality of magnetic particles adsorbed thereto.  

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 2, 10,-11, 17, 19-26, 30 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, 24-25, 33, 35-42 and 46 of copending Application No.16/924,381 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both copending applications recite an article comprising a substrate and a layer comprising a plurality of discontinuous fibers aligned at a fiber volume fraction of at least 30 vol% within the entire composite.  Applicant’s claim 1 in the present application is not specific to the substrate.  The copending application recites a metal layer in the composite with a layer of plurality of discontinuous aligned fibers.

	The claims in both copending applications recite that the discontinuous fibers comprise carbon fibers.

	The claims in both copending applications recite that the carbon fibers have as carbon content greater than 94% and a modulus of at least 200 GPa.

	The claims in both copending applications recite that the discontinuous fibers are coated with as coating.

	The claims in both copending applications recite that the discontinuous fibers are coated with a sizing.

	The claims in both copending applications recite that the discontinuous fibers have an anisotropic diamagnetic response to a magnetic field.

	The claims in both copending applications recite that the discontinuous fibers exhibit a physical response to a magnetic field strength of 10 T.

	The claims in both copending applications recite that at least 50 vol% of the plurality of discontinuous fibers are aligned.  

	The claims in both copending applications recite that at least some of the plurality of the plurality of discontinuous fibers have a plurality of magnetic particles adsorbed thereto.

	The claims in both copending applications recite that the plurality of discontinuous fibers are free of magnetic particles.

	The claims in both copending applications recite that the composite is substantially free of paramagnetic or ferromagnetic materials.

	The claims in both copending applications recite that the composite further comprises a binder binding the substrate and the plurality of discontinuous fibers.  Applicant’s claim 1 in the present application does not provide any specificity to the substrate.
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.  	Please note that U.S. Patent Application 16/924,381 corresponds to U.S. Pre Grant Publication 2021/0008840.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786